UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8235


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEFFREY A. HOPKINS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
District Judge. (3:04-cr-00267-FDW-DCK-1; 3:04-cr-00268-FDW-CH-
1; 3:09-cv-00227-FDW)


Submitted:   February 25, 2010            Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey A. Hopkins, Appellant Pro Se.        Michael E. Savage,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey      A.     Hopkins          seeks     to     appeal            the    district

court’s    orders      dismissing           as    untimely        filed         his    28    U.S.C.A.

§ 2255    (West       Supp.     2009)       motion,        denying          his      motion     for      a

certificate of appealability, and denying his subsequent motion

for   reconsideration           of     the       order     denying          a     certificate           of

appealability.         The orders are not appealable unless a circuit

justice    or    judge    issues        a    certificate          of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability will

not   issue     absent    “a     substantial            showing        of    the      denial       of    a

constitutional         right.”          28       U.S.C.      § 2253(c)(2)              (2006).           A

prisoner        satisfies        this        standard         by       demonstrating               that

reasonable       jurists        would       find      that    any       assessment            of     the

constitutional         claims     by    the       district        court         is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We have

independently reviewed the record and conclude that Hopkins has

not   made      the    requisite        showing.             Accordingly,               we    deny       a

certificate       of    appealability             and      dismiss          the       appeal.           We

dispense      with     oral      argument          because        the        facts      and        legal




                                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3